Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring driven pin in the arrangement and the adjustable footing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, it is unclear how the bracket slidably secures the stand to the housing.  The pins 41 on the brackets appear to simply attach the stand 43 to the housing at one location.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (6,832,688) in view of Hillenbrand (2,352,837). Rivera teaches a station (Fig. 1), comprising: a housing (11) having a top surface (16) including a sidewall  (13-15) forming an enclosed interior volume and a base (see base in Fig. 2); at least one drawer (19,20) slidably mounted within the housing; and a pedestal (34) mounted to an angled support member (26), wherein the angled support member is affixed to the top surface of the housing (via hinge shown in Fig. 2).  For claim 1, Rivera fails to teach a stand slidably affixed to the sidewall, wherein the stand includes a panel that is hingedly affixed thereto.  Hillenbrand teaches a housing (11) with a sidewall (see Fig. 1).   There is a stand (10) slidably affixed to the sidewall, wherein the stand includes a panel (13) that is hingedly affixed thereto (via 14,15 to 21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera by adding a stand thereon (at 13), such as is taught by Hillenbrand, to provide additional storable work space with the station. 
For claim 5, Rivera in view of Hillenbrand further teaches that the housing further includes a first adjustable light (42) disposed on the top surface, wherein the first adjustable light is configured to illuminate the pedestal.  
For claim 7, although Rivera in view of Hillenbrand fails to teach a light on the panel, it does teach a light (42) on the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand by adding a light specifically on the panel, to illuminate that portion of the station.
	For claim 9, Rivera in view of Hillenbrand further teaches that the stand is hingedly affixed (15) to a first end of the panel.  
For claims 11 and 12, Rivera in view of Hillenbrand further teaches that the stand is telescopically adjustable in height via a plurality of fasteners (22,23,41,42), such that a first member (21) is received and removably secured within an interior volume of a second member (17) at varying heights.  Wherein the plurality of fasteners are configured as a spring (44) driven pin (41,42) and aperture (23) arrangement, wherein the spring driven pin protrudes from the second member and is received by an aperture disposed within the first member.  
For claim 13, Rivera in view of Hillenbrand further teaches footings on the base (see Fig. 2 of Rivera).
For claim 15, Rivera in view of Hillenbrand further teaches that the stand is disposed on a sidewall orthogonal to the drawer.  
	For claim 16, although the exact angle of the support member is not disclosed, it appears from Fig. 2 of Rivera that the pedestal is positioned at an angle greater than 15 degrees.  However, even if this were not the case, it would have been obvious to make the angle as such, depending on the intended use of the pedestal and support member.
For claim 17, Rivera in view of Hillenbrand further teaches that a bracket (16,19 of Hillenbrand) slidably secures the stand to the housing.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (6,832,688) in view of Hillenbrand (2,352,837) as stated above, and further in view of Park (20170071824). As stated above, Rivera in view of Hillenbrand teaches the limitations of claim 1, including a pedestal.  For claim 2, Rivera in view of Hillenbrand fails to teach that the pedestal includes a recessed portion configured to receive a foot.  Park teaches a foot apparatus wherein its pedestal includes a recessed portion (112,114) configured to receive a foot.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand by adding a foot recess(es) in the pedestal, such as is taught by Park, to provide an exact location(s) into which one can place their foot/feet upon use of the pedestal.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (6,832,688) in view of Hillenbrand (2,352,837) and Park (20170071824) as stated above, and further in view of Timmer (5,722,919). As stated above, Rivera in view of Hillenbrand and Park teaches the limitations of claim 2, including a pedestal with a recess.  For claim 3, Rivera in view of Hillenbrand and Park fails to teach that the recessed portion includes a cushion member disposed on a sidewall thereof, wherein the cushion member is configured to receive a heel.  Timmer teaches a cushion member (11) configured to receive a heel.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand and Park by adding a cushion heel member, such as is taught by Timmer, with the recessed foot portion, to provide a location on the pedestal for resting ones heel.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (6,832,688) in view of Hillenbrand (2,352,837) as stated above, and further in view of Abbott et al (2004/0045568). As stated above, Rivera in view of Hillenbrand teaches the limitations of claim 1, including a pedestal.  For claim 4, Rivera in view of Hillenbrand fails to teach that the pedestal includes a recessed channel configured to receive a container.  Abbott teaches a recessed channel (26,26’,28,28’) on a pedestal (10) configured to receive a container (68).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand by adding a recess(es) in the pedestal, such as is taught by Abbott, to provide a location(s) in the pedestal into which to place articles.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (6,832,688) in view of Hillenbrand (2,352,837) as stated above, and further in view of Soper (5,417,168). As stated above, Rivera in view of Hillenbrand teaches the limitations of claim 1, including a hinged panel.  For claim 6, Rivera in view of Hillenbrand fails to teach the specific hinge connection of the panel claimed.  Soper teaches a panel (14) that includes a plurality of fasteners (60) disposed on a bottom surface thereof, wherein the plurality of fasteners are configured to receive an adjustment rod (50) hingedly mounted to a stand, such that the adjustment rod and the plurality of fasteners are configured to position the panel at various angles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand by using alternate hinge means on the panel, i.e. using the hinge members of Soper in place of the hinge means presently used, to provide a panel that is positionable at various angles.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (6,832,688) in view of Hillenbrand (2,352,837) as stated above, and further in view of Smeragliuolo (20130298926). As stated above, Rivera in view of Hillenbrand teaches the limitations of claim 1, including a panel.  For claim 8, Rivera in view of Hillenbrand fails to teach that the panel includes a recessed channel configured to receive a container.  Smeragliuolo teaches a recessed channel (75) on a panel (15) configured to receive a container.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand by adding a recess(es) in the panel, such as is taught by Smeragliuolo, to provide a location(s) in the panel into which to place articles.
	For claim 10, Rivera in view of Hillenbrand fails to teach a cushion member disposed at a second end of the panel, wherein the cushion member is configured to receive a wrist of a user.  Smeragliuolo also teaches a cushion member (80) disposed at a second end of the panel, wherein the cushion member is configured to receive a wrist of a user.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand by adding a cushion member on the panel, such as is taught by Smeragliuolo, to provide a location for ones wrists on the panel.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al (6,832,688) in view of Hillenbrand (2,352,837) as stated above, and further in view of Ross (2012/0112609). As stated above, Rivera in view of Hillenbrand teaches the limitations of claim 1, including a housing with footings.  For claim 14, Rivera in view of Hillenbrand fails to teach that the housing includes adjustable footings.  Ross teaches a housing (1) with adjustable footings (8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Rivera in view of Hillenbrand by using alternate footings thereon, i.e. using the footings of Ross thereon in place of the footings presently used,  to provide the station with leveling and height adjustment means.
Claims 1, 4, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand (2,352,837) in view of Smeragliuolo (20130298926) and Beyer (6,899,934). Hillenbrand teaches a station, comprising: a housing (11) having a top surface (a, see annotated figure below) including a sidewall (b) forming an enclosed interior volume and a base; at least one drawer (c) slidably mounted within the housing; and a stand (10) slidably affixed to the sidewall, wherein the stand includes a panel  (13) that is hingedly affixed thereto (via 14,15 to 21).    For claim 1, Hillenbrand fails to teach a pedestal mounted to an angled support member, wherein the angled support member is affixed to the top surface of the housing.  Smeragliuolo teaches a pedestal (15) mounted to an angled support member (95). The device includes a string handle (45).  Beyer teaches attaching an object (Fig. 2) with a string (13) to another object using a nail (24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Hillenbrand by adding a pedestal with an angled support member, such as is taught by Smeragliuolo, thereon, to provide a manicure tray on the housing.  Furthermore, it would have been obvious to secure the pedestal/support member on the housing  of Hillenbrand in view of Smeragliuolo by using a nail to engage with the string handle, such as is taught by Beyer, to limit the movement of the pedestal/support member on the housing.
	For claim 4, Hillenbrand in view of Smeragliuolo and Beyer further teaches that the pedestal further includes a recessed channel (75 of Smeragliuolo) configured to receive a container.  
For claim 8, Hillenbrand in view of Smeragliuolo and Beyer fails to teach that the panel includes a recessed channel configured to receive a container.  Smeragliuolo also teaches a recessed channel (75) on a panel (15) configured to receive a container.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Hillenbrand in view of Smeragliuolo and Beye by adding a recess(es) in the panel, such as is taught by Smeragliuolo, to provide a location(s) in the panel into which to place articles.
	For claim 9, Hillenbrand in view of Smeragliuolo and Beyer further teaches that the stand is hingedly affixed (15) to a first end of the panel.  
For claim 10, Hillenbrand in view of Smeragliuolo and Beyer fails to teach a cushion member disposed at a second end of the panel, wherein the cushion member is configured to receive a wrist of a user.  Smeragliuolo also teaches a cushion member (80) disposed at a second end of the panel, wherein the cushion member is configured to receive a wrist of a user.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Hillenbrand in view of Smeragliuolo and Beyer by adding a cushion member on the panel, such as is taught by Smeragliuolo, to provide a location for ones wrists on the panel.
For claims 11 and 12, Hillenbrand in view of Smeragliuolo and Beyer further teaches that the stand is telescopically adjustable in height via a plurality of fasteners (22,23,41,42), such that a first member (21) is received and removably secured within an interior volume of a second member (17) at varying heights.  Wherein the plurality of fasteners are configured as a spring (44) driven pin (41,42) and aperture (23) arrangement, wherein the spring driven pin protrudes from the second member and is received by an aperture disposed within the first member.  
For claim 13, Hillenbrand in view of Smeragliuolo and Beyer further teaches that the base of the housing includes a plurality of footings (d) disposed on a bottom surface thereof.  
For claim 15, Hillenbrand in view of Smeragliuolo and Beyer further teaches that the stand is disposed on the sidewall (b) orthogonal to the drawer.  
	For claim 16, although the exact angle of the support member is not disclosed, it appears from Fig. 2A of Smeragliuolo that the pedestal is positioned at an angle greater than 15 degrees.  However, even if this were not the case, it would have been obvious to make the angle as such, depending on the intended use of the pedestal and support member.
For claim 17, Hillenbrand in view of Smeragliuolo and Beyer further teaches that a bracket (16,19 of Hillenbrand) slidably secures the stand to the housing.

    PNG
    media_image1.png
    520
    468
    media_image1.png
    Greyscale

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand (2,352,837) in view of Smeragliuolo (20130298926) and Beyer (6,899,934) as applied to claims 1, 4, 9, 11-13, and 15-17  above, and further in view of Rivera et al (6,832,688).  As stated above, Hillenbrand in view of Smeragliuolo and Beyer teaches the limitations stated above, including a pedestal and a panel.  For claims 5 and 7, Hillenbrand in view of Smeragliuolo and Beyer fails to teach adjustable lights near the pedestal or on the panel.  Rivera teaches a housing that includes an adjustable light (42) disposed on a top surface, wherein the adjustable light is configured to illuminate a pedestal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Hillenbrand in view of Smeragliuolo and Beyer by adding a light specifically on the top surface near the pedestal and/or on the panel, to illuminate those portions of the station.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand (2,352,837) in view of Smeragliuolo (20130298926) and Beyer (6,899,934) as stated above, and further in view of Soper (5,417,168). As stated above, Hillenbrand in view of Smeragliuolo and Beyer teaches the limitations of claim 1, including a hinged panel.  For claim 6, Hillenbrand in view of Smeragliuolo and Beyer fails to teach the specific hinge connection of the panel claimed.  Soper teaches a panel (14) that includes a plurality of fasteners (60) disposed on a bottom surface thereof, wherein the plurality of fasteners are configured to receive an adjustment rod (50) hingedly mounted to a stand, such that the adjustment rod and the plurality of fasteners are configured to position the panel at various angles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Hillenbrand in view of Smeragliuolo and Beyer by using alternate hinge means on the panel, i.e. using the hinge members of Soper in place of the hinge means presently used, to provide a panel that is positionable at various angles.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand (2,352,837) in view of Smeragliuolo (20130298926) and Beyer (6,899,934) as stated above, and further in view of Ross (2012/0112609). As stated above, Hillenbrand in view of Smeragliuolo and Beyer teaches the limitations of claim 1, including a housing with footings.  For claim 14, Hillenbrand in view of Smeragliuolo and Beyer fails to teach that the housing includes adjustable footings.  Ross teaches a housing (1) with adjustable footings (8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the station of Hillenbrand in view of Smeragliuolo and Beyer by using alternate footings thereon, i.e. using the footings of Ross thereon in place of the footings presently used, to provide the station with leveling and height adjustment means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
February 26, 2021
							/JANET M WILKENS/                                                                             Primary Examiner, Art Unit 3637